Case: 10-40039     Document: 00511214401          Page: 1    Date Filed: 08/25/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 25, 2010
                                     No. 10-40039
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

NICHOLAS J. QUEEN,

                                                   Petitioner-Appellant

v.

T. C. OUTLAW, Warden,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                               USDC No. 1:07-CV-21


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
        Nicholas J. Queen, federal prisoner # 29623-037, has appealed the district
court’s denial of his 28 U.S.C. § 2241 petition challenging the execution of the
562-month sentence imposed for his 1994 convictions for bank robbery, armed
bank robbery, and carrying a firearm during the commission of a crime of
violence. He argues that the Government waived jurisdiction of its right to
enforce the remainder of his federal sentence because the Government was
grossly negligent when it transferred him to state custody for service of the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-40039    Document: 00511214401 Page: 2        Date Filed: 08/25/2010
                                 No. 10-40039

remainder of his state sentence prior to the expiration of his federal sentence.
Queen has not briefed any challenge to the dismissal of his claim that he is
illegally detained because Bureau of Prison (BOP) officials had erroneously
calculated his sentence. Accordingly, he has abandoned that issue. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Because Queen is challenging the execution of his sentence, a § 2241
petition is proper. See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). “In
the context of a § 2241 petition, this court reviews the district court’s
determinations of law de novo and its findings of fact for clear error.” Royal v.
Tombone, 141 F.3d 596, 599 (5th Cir. 1998) (internal quotation marks and
citation omitted).
      Queen’s claim regarding waiver of jurisdiction is not supported by the
record. At the time Queen was sentenced, he was in federal custody pursuant
to a writ of habeas corpus ad prosequendum; he previously was sentenced to a
two-year term of imprisonment in the custody of the state of Maryland regarding
a parole violation, a term which had not yet expired.          Following federal
sentencing, the BOP designated Queen to one of its facilities, but BOP staff soon
thereafter learned that this designation was erroneous. Less than two months
after the erroneous designation, Queen was transported to Maryland custody for
service of the remainder of his state sentence. For approximately five months,
he was held in continuous custody of Maryland authorities, after which he was
returned to the United States Marshal’s Service and placed in a BOP facility.
These facts do not demonstrate conduct so “affirmatively wrong” or “grossly
negligent” that requiring Queen to serve his federal sentence would amount to
a due process violation or a complete miscarriage of justice. See Piper v. Estelle,
485 F.2d 245, 246 (5th Cir. 1973). The district court did not err in determining
that Queen was not entitled to federal habeas relief on this ground.
      AFFIRMED.



                                        2